DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/ Reason’s for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Claim 10 is canceled.
Allowable Subject Matter
Claims 1 – 7, and 9 are allowed. Claims 8 and 10 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A management system of a work site, comprising: a determination unit configured to acquire determination data that determines whether an unmanned vehicle is traveling in a condition different from target traveling condition due to an abnormality; an image data acquisition unit that can acquire image data of the a unmanned vehicle when vehicle operation is stopped at the work site due to generation of a trouble, for example a traveling condition around the unmanned vehicle like an obstacle or a driving system of the unmanned vehicle like an engine, the image data being imaged by an imaging device mounted in a movable body; and a restart command unit that restarts the operation of the unmanned vehicle on the basis of the determination data and the image data, when it is determined that there is no obstacle around the unmanned vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A management method of a work site, comprising: acquiring determination data that determines whether an unmanned vehicle is traveling in a condition different from target traveling condition due to an abnormality; acquiring image data of the unmanned vehicle when vehicle operation is stopped at the work site due to generation of a trouble, for example a traveling condition around the unmanned vehicle like an obstacle or a driving system of the unmanned vehicle like an engine, the image data being imaged by an imaging device mounted in a movable body; and restarting the operation of the unmanned vehicle on the basis of the determination data and the image data, when it is determined that there is no obstacle around the unmanned vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666